Citation Nr: 0724099	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-06 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to March 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office, 
which denied entitlement to service connection for tinnitus.

A Travel Board Hearing was held before the undersigned in 
April 2007.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Tinnitus was initially manifested many years after the 
veteran's separation from military service, and is not 
otherwise shown to be related to such service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

The Board concludes that the Veteran has been afforded proper 
notice under the VCAA.  The Regional Office provided a VCAA 
notice letter to the veteran in January 2005, prior to the 
initial adjudication of the claim.  The VCAA letter notified 
the veteran of what information and evidence must be 
submitted by the veteran and what information and evidence 
would be obtained by the VA.  The content of the letter 
clearly complied with first, second, third, and fourth notice 
elements, as identified by the Court in Pelegrini, supra.

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board finds that the veteran was fully notified of the 
need to give evidence pertaining to his claim.  In March 
2006, the Phoenix, Arizona Regional Office (RO) sent the 
veteran a letter fulfilling the requirements of Dingess.  
Although, in January 2005, the RO sent a letter that failed 
to comply with the requirements set forth in Dingess, the 
Board nevertheless finds that as the veteran's claims were 
readjudicated in a March 2007 Supplemental Statement of the 
Case, any error as to the January 2005 letter was 
nonprejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA attempted to obtain the veteran's 
service medical records but was unsuccessful.  The VA did 
obtain VA outpatient treatment records, and in February 2007, 
the veteran had an examination regarding his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  The evidence 
of record provides sufficient information to adequately 
evaluate the claim, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required, nor is 
there notice delay or deficiency resulting in any prejudice 
to the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Decision

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West,, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The veteran alleges that he experiences tinnitus as a result 
of being exposed to acoustic trauma during basic training.  
The veteran states that he used various firearms during basic 
training and that these firearms caused his tinnitus.  These 
weapons, the veteran believes, caused the initial tinnitus 
suffered by the veteran, which has grown worse with time.  
The record reflects that the veteran served as an engineer 
after basic training; the veteran does not allege acoustic 
trauma after he completed basic training.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for tinnitus.  

All of the veteran's service medical records are missing and 
appear to have been destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri in July 1973.  
Under such circumstances, the Court has held that VA has a 
heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases).  

Regarding the second element required by Cromer, as discussed 
infra, VA has provided the veteran with appropriate 
assistance in developing his case.

After a VA examination in January 2007, the VA audiologist 
diagnosed the veteran with moderate constant tinnitus for 56 
years, but noted in her report that this diagnosis was based 
on the veteran's statements.  

As to the question of whether a causal relationship exists 
between the veteran's current hearing loss or tinnitus and 
his active service, the Board notes at the outset the 
significant lapse in time between the veteran's 1953 
separation and the first documented medical report of hearing 
abnormalities in 1975.  The private medical record indicates 
that this tinnitus had been occurring for two years prior to 
this report of tinnitus.  The veteran alleges that the 
medical record is mistaken, and that instead, the medical 
record should indicate that he suffered the injury while in 
service.  However, the medical records from 1975 indicate -- 
in two separate locations -- that the veteran reported that 
the tinnitus had existed for only two years.  

The Board notes that the veteran's statement in a letter 
received in July 2005 stating he received no medical 
treatment is inconsistent with his testimony at the April 
2007 hearing.  The Board believes that the medical records 
from 1975 are more credible than the recent statements made 
by the veteran.

The veteran's wife also testified and corroborated her 
husband's testimony.  However, the Board notes that the only 
basis for her knowledge of her husband's tinnitus is what her 
husband told her.  Her husband's assertions, as discussed 
above, are contradicted by his medical records.  For these 
reasons, the Board therefore finds the wife's testimony to be 
of limited probative value.

The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  In the instant case, the 
veteran's first hearing-related diagnosis occurred upon a 
medical consultation in 1975, over twenty-one years after 
discharge.  An absence of relevant evidence for such duration 
weighs against the veteran's claim of service connection.  
Maxson, supra.  

Although the veteran argues that he simply chose not to visit 
a doctor during this time period, the Board, nevertheless, 
weighs the fact that the veteran failed to seek treatment for 
the tinnitus when considering whether the disability has 
existed since the veteran left the service. While the veteran 
appears sincere in his belief that his tinnitus is 
attributable to his service, the veteran is not competent to 
attribute his current tinnitus to his service, as that would 
require a medical opinion.  Beausoleil v. Brown, 8 Vet. App. 
459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The veteran has presented no competent medical evidence 
stating that his current tinnitus is caused by his service.  
Additionally, a VA examination determined that the veteran's 
tinnitus was "not likely" incurred in service.  

When the evidence for and against a claim approaches 
equipoise, the benefit of the doubt doctrine of 38 U.S.C.A. § 
5107(b) and 38 C.F.R. § 3.102 requires factual findings to be 
resolved in the veteran's favor.  While the veteran may 
sincerely believe that his current tinnitus originated in 
service, his lay opinion of the cause of his tinnitus is not 
competent evidence. See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a lay person is not competent to give evidence of 
matters that require medical knowledge).  Accordingly, the 
evidence in favor of the claim does not approach equipoise, 
so the benefit of the doubt doctrine does not apply.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt 
rule inapplicable when the preponderance of the evidence is 
against the claim).  Despite the Court's admonition regarding 
the Board's obligations in cases where service medical 
records have been destroyed, it is not appropriate, in this 
case, to apply the benefit of the doubt doctrine.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for tinnitus disability, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for tinnitus is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


